Carley, Judge.
Plaintiff-appellant appeals from the grant of summary judgment to defendant-appellees in this action for slander. It is undisputed that on the last day of appellant’s employment as a salesman for the corporate appellee, he sold more products than records indicated he was in possession of and that he failed to account for the extra products at the end of the day. Appellant was terminated for this reason and it was not slanderous of him to so inform his fellow employees. Spaulding v. Rich’s, Inc., 146 Ga. App. 693 (247 SE2d 218) (1978). Appellant contended that the incident was the result of a mistake or oversight on his part and that he was not aware of the fact that part of the items which he sold was not included in the list of products charged out to him on the company records. It is undisputed that the only time appellant’s actions were termed, “stealing” was in the context of a meeting between appellant and his immediate supervisors and, to appellant’s knowledge, was not overheard by anyone else. “There was, therefore, no publication of the slander within the meaning of the laws regarding the publication of alleged slanderous words. [Cits.]” King v. Schaeffer, 115 Ga. App. 344, 347 (154 SE2d 819) (1967).
The trial court correctly granted to appellees summary judgment as to appellant’s claim for slander.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.